DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
	Prosecution of this application has passed from Examiner Kevin Orwig to Examiner Fred Reynolds.

Election/Restrictions
Applicant’s election without traverse of group I (compositions) and the dipeptide Asp-Phe-OMe (aspartame) in the reply filed on 11 Jan, 2021 is acknowledged.

Applicants have elected compositions comprising aspartame.  A search was conducted for this invention, and a reference that anticipated it was found.  As a result, claims 1, 24-37 and 45 were examined and claims 38-44 were withdrawn from consideration.

Claims Status
Claims 1 and 24-45 are pending.
Claims 24-45 are new.
Claims 38-44 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 Jan, 2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 27 refers to canceled claim 3 for definition of the various moieties in the claim.  This makes the definition of the terms indefinite.

second rejection
Claim 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 28 and 29 define dipeptides, but do not describe the N-terminus or the C-terminus.  It is thus not clear if they can be modified beyond what is normally considered an unmodified dipeptide (i.e. C-terminus being acid or amide, N-terminus being amine).

third rejection
Claim 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which these claims depend requires a dipeptide.  However, claims 25-28 allow for such moieties as esters, which are not normally considered peptides.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 24-36, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammed et al (Drug Deliv. (Jan 2016) 23(1) p297-306) with evidentiary support from the PubChem pages for risperidone and aspartame, and Rastogi et al (Pharm. Res. (2001) 18(3) p267-273).

Mohammed et al discuss effervescent tablet formulations of risperidone (title).  These were formulated with a number of excipients, including aspartame (abstract).  The drug was present as an amorphous material entrapped within the carrier matrix (abstract).  While some of the formulations had a crystalline component (fig 4, p303, 2nd column, top of page), they do not appear to correspond to either risperidone or aspartame (compare fig 4 of Mohammed et al with fig 1 (p268, 2nd column, top of page) of Rastogi et al).  Thus, the reference anticipates claims 1, 25-33, and 45.  Risperidone is an antipsychotic drug (abstract), anticipating claim 24.  Each tablet contained 2 mg drug and 1% aspartame, with a total tablet weight of 1500 mg (15 mg aspartame).  As evidenced by the PubChem pages for risperidone and aspartame, these chemicals have molecular weights of 410.5 g/mole and 294.3 g/mole, respectively, so 2 mg risperidone:15 mg aspartame is a molar ratio of 1:10.47, anticipating claims 34-36.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 24-37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al (Drug Deliv. (Jan 2016) 23(1) p297-306).
The teachings of Mohammed et al were given above, and will not be repeated here.  Please note that this reference anticipates claims 1, 24-36, and 45.
The difference between this reference and the remaining claim is that the ratio of drug to peptide is outside of the claimed range.
However, the courts have ruled that differences in concentration are not sufficient to lend patentability to subject matter encompassed by the prior art absent secondary considerations (MPEP 2144.05(II)(A)).  Thus, the combination of references render obvious claim 37.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 24-31, 34-37, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 35, and 44 of copending Application No. 16/469,593 (US 20190307886) (reference application) with evidentiary support from Bergfeld et al (Cosmetic ingredient review (2015). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims either anticipate or render obvious the instant claims.
Competing claim 1 describes a co-amorphous drug form with a protein, where the protein is selected from a Markush group that includes soy protein hydrolysate, egg white protein hydrolysate, and rice protein hydrolysate, which will, depending on the degree of hydrolysis, have a certain number of dipeptides in the mix (note Bergfeld et al, 3d page, 3d paragraph for soy hydrolysate; there is no reason to expect other lysates to be different).  Thus, the competing claims anticipate instant claims 1 and 24-31.  Competing claim 35 gives a range of weight ratios between the drug and the protein.  While these are weight ratios rather than mole ratios, and the drug is not defined, this is considered to overlap with the ranges of instant claims 34-37 for reasonable molecular weights of drugs, rendering those claims obvious.  Competing claim 44 is worded almost identically with instant claim 45, anticipating it.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1, 24-37, and 45 are directed to an invention not patentably distinct from claims 1, 35, and 44 of commonly assigned application 16/469,593. Specifically, as described above, the competing claims either anticipate or render obvious the instant claims

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned application 16/469,593, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that there are a number of references describing drugs with aspartame.  An example is Paudel et al (J. Pharmaceut. Sci. (2014) 103 p2635-2662), which discusses aspartame in the context of amorphous solid dispersions for drug delivery.  Chewing gum will read on claim 1 (EP 0185442) which can be used as a drug delivery agent (Wessel et al, Exp. Opin. Drug Deliv. (June 2016) 13(10) p1421-1431).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658